Case 8:18-cv-02869-VMC-CPT Document 24-1 Filed 01/10/19 Page 1 of 5 PageID 336



                              UNITED STATES DISTRICT COURT 

                               MIDDLE DISTRICT OF FLORIDA 

                                     TAMPA DIVISION 


CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; ALPINE SECURITIES
CORPORATION, .
                                                       CASE NO.: 8:18-cv-02869-VMC-CPT
                         Plaintiffs,
vs.

CHRISTOPHER FRANKEL,

                         Defendant.


  DECLARATION OF JOHN HURRY IN OPPOSIl'IONTODEFENDANT'S MOTION
                    FOR BOND UNDER§ 501.211(3)

           Under 28 U.S.C. § 1746, I,John Hurry,dec1are that the following infonnation

is true:

           1.     I am more than 18 years old.

           2.     I am the former directoran4 indirect beneficiary of Alpine Securities CQrporation.

           3.    1 have personal knowledge and am· otherwise competent to testify regarding the

infonnation in this Declaration.

           4.     From approximately August 2015 through October20 18, Defendant Christopher

Frankel ("Frankel") worked for Alpine Securities Corporation ("Alpine"), a full servicehroker.,

dealer, as a high-level employee.

           5.     From August 2015 through July 2018,Frankel served as Alpine's CEO,andfrom

July 2018 through October 2018, he worked as a consultant.




{OOO97290;2}                                       1
Case 8:18-cv-02869-VMC-CPT Document 24-1 Filed 01/10/19 Page 2 of 5 PageID 337



         6.      FrankelleftAlpine inOctober 2018 purportedly to. explore independent

opportunities.

          7.     Alpine soon thereafter learned that, despite Frankel having signed a nondisclosure

and confidentiality agreement (the· "NDA"), he was using Alpine's and the other Hurry Parties'

confidential information and trade secrets for the benefit of his new business ventures.

          8.     A true and correct copy of the NDA is attached hereto as Exhibit A.

          9.     The Plaintiffs to·this action commenced this litigation against Frankel to prevent

his use of their proprietary information and to remedy their prior losses.

          I declare under pen.alty ofperjury that the foregoing statements· are true and correct.

          Executed on January 7,2018.




{00097290;2}                                        2
Case 8:18-cv-02869-VMC-CPT Document 24-1 Filed 01/10/19 Page 3 of 5 PageID 338




                EXHIBIT A
                      Case 8:18-cv-02869-VMC-CPT Document 24-1 Filed 01/10/19 Page 4 of 5 PageID 339




      SEA                SCOTTSDALE CAPITAL ADVISORS
                            7IT! L McDonald HIMTSUITESOTTSDAK, Alima I d 48V6I13-WM) Fax. 48(M<D4901

                               NON - DISCLOSl RE AND CONFIDENTIALITY AGREEMENT

      This NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT ( the ‘Agreement” ) is made as of 30 +                                **
                       . 2015, by                                           -
                                                               Le < » V* rc k C» \        ^.    (the “ Recipient i
      and SCOTTSDALE CAPITAL ADVISORS CORPORATION, an Arizona corporation, Alpine Securities Corporation
      an Utah corporation, Cayman Securities Clearing and Trading LTD a Cayman Limited Company and any associated
      company of the Hurry Family Revocable Trust ( the “ Discloser” ).

                                                              RECITALS:

      WHEREAS, Recipient and Disclosure have entered into discussions to form a business or employment relationship in
      connection with the Disclosure's business; and

      WHEREAS, in connection with such discussions, the Discloser will communicate to the Recipient and grant the
      Recipient access to Confidential Information (as defined below ) pertaining to Discloser’ s business, which Confidential
      Information the Recipient recognizes to be the sole property' of the Discloser and highly confidential in nature and the
      transmission of which is granted in consideration of the Recipient’s acceptance to sign this Agreement.

      NOW, THEREFORE , THE PARTIES HERETO HEREBY AGREE AS FOLLOWS;

      1.         CONFIDENTIAL INFORMATION DEFINITION

      (a )      For purposes of this Agreement, “ Confidential Information ” means any data or information that is
      proprietary to the Discloser and not generally known to the public, whether in tangible or intangible form, whenever
      and however disclosed, including, but not limited to: ( i ) any marketing strategies, plans, financial information, or
      projections, operations, sales estimates, business plans and performance results relating to the past , present or future
      business activities of such party , its affiliates, subsidiaries and affiliated companies; ( ii ) plans for products or
      services, ( iii ) customer lists and account information ; ( iv ) any scientific or technical information , invention , design,
      process, procedure , formula, improvement, technology or method ; ( v ) any concepts, reports, data, know -how, works-
      in -progress, designs, development tools, specifications, computer software, source code, object code, flow charts,
      databases, inventions, information and trade secrets; and ( vi) any other information that should reasonably be
      recognized as confidential information of the Discloser. Confidential Information need not be novel, unique,
      patentable, copyrightable or constitute a trade secret in order to be designated Confidential Information . The
      Recipient acknow ledges that the Confidential Information is proprietary to the Discloser, has been developed and
      obtained through great efforts by the Discloser and that Discloser regards all of its Confidential Information as trade
                                                                                  -
      secrets under the Arizona Trade Secrets Act, as amended ( A . R .S. §44 401 set scq. ).

      ( b)                                                                            .
                Notwithstanding anything in the foregoing to the contrary Confidential Information shall not include
      information which: ( i ) was known by' the Recipient prior to receiving the Confidential Information from the Discloser; (b)
                                                                 -
      becomes rightfully known to the Recipient from a third party source not known (after diligent inquiry ) by the Recipient
      to be under an obligation to Discloser to maintain confidentiality; (c ) is or becomes publicly available through no fault of
      or failure to act by the Recipient in breach of this Agreement ; (d ) is required to be disclosed in a judicial or
      administrative proceeding, or is otherwise requested or required to be disclosed by law or regulation , although the
      requirements of paragraph 4 hereof shall apply prior to any disclosure being made; and ( c ) is or has been independently
      developed by employees, consultants or agents of the Recipient without violation of the terms of this Agreement or
      reference or access to any Confidential Information.

      2.         NON - DISCLOSURE AND NON - USE OF CONFIDENTIAL INFORMATION.

      (a )        With respect to Confidential Information obtained by Recipient , Recipient ( i ) will not , and will not permit its
      officers, directors, employees, agents, independent contractors, advisors and affiliates (the “ Representatives” ) to disclose,
                                                                                                                        -
      publish or disseminate Confidential Information to anyone other than its employees and agents on a need -to know basis;
      ( ii ) advise its Representatives of the proprietary' nature of the Confidential Information and of the obligations set forth in
      this Agreement ; and require such Representatives to keep the Confidential Information confidential; ( iii ) shall keep all
      Confidential Information strictly confidential by using a reasonable degree of care, but not less than the degree of care
      used by it in safeguarding its own confidential information; and ( iv ) not disclose any Confidential Information received

CJr          -2015)
      (sea. 06                                            Page I of 2
                 Case 8:18-cv-02869-VMC-CPT Document 24-1 Filed 01/10/19 Page 5 of 5 PageID 340

 CONFIDENTIALITY AGREEMENT



 by it to any third parties (except as otherwise provided for herein ).

 ( b)      The Recipient agrees to use the Confidential Information solely in connection with the current or contemplated
 business relationship between the parties and not for any purpose other than as authorized by this Agreement
                                                                                                                without the
 prior written consent ol an authorized representative of the Discloser. No other right or license, w hether
                                                                                                              expressed or
 implied, in the Confidential Information is granted to the Recipient hereunder. Title to the Confidential Information will
 remain solely in the Discloser . All use of Confidential Information by the Recipient shall be for the benefit
                                                                                                                     of the
 Discloser and any modifications and improvements thereof by the Recipient shall be the sole property of the Discloser.

 3.         NO WARRANTY. All information is provided “ AS IS” and w ithout any warranty , whether express or implied,
 as to its accuracy or completeness.

 4.        DISCLOSURE BY LAW . If Recipient or its Representatives is requested or required by any law, courtor
 governmental order to disclose any Confidential Information , Recipient agrees to provide Disclosure with prompt written
 notice of each such request, to the extent practical, so that Discloser may seek an appropriate protective order or waive
 compliance by the Recipient with the provisions of this Agreement or both . If, absent the entry of a protective order or
 the receipt of a waiver under this Agreement, the Recipient or its Representatives is legally compelled or required to
 disclose such Confidential Information, Recipient may disclose such information to the persons and to the extent required
 without liability under this Agreement.

5.        RETURN OF DOCUMENTS. Within ten ( 10) business days of receipt of the Discloser’ s written request, the
 Recipient will return to the Discloser all documents, records and copies thereof containing Confidential Information . For
 purposes of this section , the term “ documents" includes all information fixed in any tangible medium of expression , in
 whatever form or format .

6.       EQUITABLE RELIEF. The Recipient hereby acknow ledges that unauthorized disclosure or use of Confidential
Information could cause irreparable harm and significant injury to the Discloser. Accordingly , the Recipient agrees that
the Discloser will have the right to seek and obtain immediate injunctive relief to enforce obligations under this
Agreement in addition to any other rights and remedies it may have.

7.        NOTICE OF BREACH . Recipient shall notify the Discloser immediately upon discovery of any unauthorized
use or disclosure of Confidential Information by Recipient or its Representatives, or any other breach of this Agreement
by Recipient or its Representatives, and will cooperate with efforts by the Discloser to help the Discloser regain
possession of Confidential Information and prevent its further unauthorized use.

8.        ENTIRE AGREEMENT AND GOVERNING LAW . This Agreement sets forth the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior discussions, representations and agreements
with respect to same. No modification to this Agreement shall be binding unless in writing and signed by both parties.
This Agreement shall be governed and construed in accordance w ith the laws applicable in the State of Arizona.

9.        EXECUTION . This agreement may be executed by facsimile or other electronic signature. In the event that any
signature is delivered by facsimile transmission or by email delivery of an electronic format data file (e g., pdf, .tiff,
etc.), such signature shall create a valid and binding obligation of the party executing with the same force and effect as if
such facsimile or electronic data file signature page were an original thereof.

RECIPIENT




Annniss
     - :              U ) £\Jtsl Cr0CJr3 /0 L/
                                  ’



PHONE:
            >
EMAiL:r"» iCrvVffc
                       ^» I I ^                    I I . COA \   -
        -
(sea: 06 2015)                                     Page 2 of 2
